
	

113 S2904 IS: Stop Militarizing Law Enforcement Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2904
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Coburn introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To prevent the militarization of Federal, State, and local law enforcement by Federal excess
			 property transfers and grant programs. 
	
	
		1.Short title
			This Act may be cited as the
		  Stop Militarizing Law Enforcement Act.2.Additional limitations on transfer of Department of Defense personal property to Federal and State
			 law enforcement agencies(a)Additional limitations(1)In generalSection 2576a of title 10, United States Code, is amended—(A)in subsection (a)—(i)in paragraph (1)—(I)in the matter preceding subparagraph (A), by striking subsection (b) and inserting the provisions of this section; and(II)in subparagraph (A), by striking , including counter-drug and counterterrorism activities; and(ii)in paragraph (2), by striking and the Director of National Drug Control Policy;(B)in subsection (b)—(i)in paragraph (3), by striking and at the end;(ii)in paragraph (4), by striking the period and inserting a semicolon; and(iii)by adding at the end the following new paragraphs:(5)the recipient certifies to the Department of Defense that it has the personnel and technical
			 capacity, including training, to operate the property; and(6)the recipient certifies to the Department of Defense that if the recipient determines that the
			 property is surplus to the needs of the recipient, the recipient will
			 return the property to the Department of Defense.; (C)by striking subsection (d); and(D)by adding at the end the following new subsections:(d)Limitations on transfersThe Secretary of Defense may not transfer under this section any property as follows:(1)Weapons, weapon parts, and weapon components, including camouflage and deception equipment, and
			 optical sights.(2)Weapon system specific vehicular accessories.(3)Demolition materials.(4)Explosive ordinance.(5)Night vision equipment.(6)Tactical clothing, including uniform clothing and footwear items, special purpose clothing items,
			 and specialized flight clothing and accessories.(7)Drones.(8)Combat, assault, and tactical vehicles, including Mine-Resistant  Ambush Protected (MRAP) vehicles.(9)Training aids and devices.(e)Approval by law required for transfer of property not previously transferrable(1)In the event the Secretary of Defense proposes to make available for transfer under this section
			 any property of the Department of Defense not previously made
			 available for transfer under this section, the Secretary shall submit to
			 the appropriate committees of Congress a report setting forth the
			 following:(A)A description of the property proposed to be made available for transfer.(B)A description of the conditions, if any, to be imposed on use of the property after transfer.(C)A certification that transfer of the property would not violate a provision of this section or any
			 other provision of law.(2)The Secretary may not transfer any property covered by a report under this subsection unless
			 authorized by a law enacted by Congress after the date of the receipt of
			 the report by Congress.(f)Annual certification accounting for transferred property(1)The Secretary of Defense shall submit to the appropriate committees of Congress each year a
			 certification in writing that each
			 recipient to which the Secretary has transferred property
			 under this section during the preceding fiscal year—(A)has provided to the Secretary documentation accounting for all property the Secretary has
			 previously
			 transferred to such recipient under this section; and(B)has complied with paragraphs (5) and (6)
			 of subsection (b) with respect to the property so transferred during such
			 fiscal year.(2)If the Secretary cannot provide a certification under paragraph (1) for a recipient,
			 the Secretary may not transfer additional property to such recipient under
			 this section, effective as of the date on which the Secretary would
			 otherwise make the certification under this subsection, and such recipient
			 shall be suspended or terminated from further receipt of property under
			 this section.(g)Conditions for extension of programNotwithstanding any other provision of law, amounts authorized to be appropriated or otherwise made
			 available for any fiscal year may not be obligated or expended to carry
			 out this section unless the Secretary submits to the appropriate
			 committees of Congress a certification
			 that for the preceding fiscal year that—(1)each recipient agency that has received property under this section has—
									(A)demonstrated 100 percent accountability for all such property, in accordance with paragraph (2)
			 or
			 (3), as applicable; or
									(B)been suspended or terminated from the program pursuant to paragraph (4);
									(2)with respect to each non-Federal agency that has received property under this section, the State
			 Coordinator responsible for each such agency has verified that the
			 State Coordinator or an agent of the State Coordinator has conducted an
			 in-person
			 inventory of the property transferred to the agency and that 100 percent
			 of such property was accounted for during the inventory or that the agency
			 has been suspended or terminated from the program pursuant to paragraph
			 (4);
								(3)with respect to each Federal agency that has received property under this section, the Secretary of
			 Defense or an agent of the Secretary has conducted an in-person inventory
			 of the property transferred to the agency and that 100 percent of such
			 property was accounted for during the inventory or that the agency has
			 been suspended or terminated from the program pursuant to paragraph
			 (4);
								(4)the eligibility of any agency that has received property under this section for which 100 percent
			 of the equipment was not accounted for during an inventory described in
			 paragraph (2) or (3), as applicable, to receive property transferred
			 under
			 this section has been suspended or terminated; and
								(5)each State Coordinator has certified, for each non-Federal agency located in the State for which
			 the State Coordinator is responsible that—
									(A)the agency has complied with all requirements under this section; or
									(B)the eligibility of the agency to receive property transferred under this section has been
			 suspended or terminated; and
									(6)the Secretary of Defense has certified, for each Federal agency that has received property under
			 this section that—
									(A)the agency has complied with all requirements under this section; or
									(B)the eligibility of the agency to receive property transferred under this section has been
			 suspended or terminated.
									(h)WebsiteThe Defense Logistics Agency shall maintain, and update on a quarterly basis, an Internet website
			 on
			 which the following information shall be made publicly available in a
			 searchable format:(1)A description of each transfer made under this section, including transfers made before the date of
			 the enactment of the Stop Militarizing Law Enforcement Act, set forth by
			 State, county, and recipient agency, and including item name, item type,
			 item model, and quantity.(2)A list of all property transferred under this section that is not accounted for by the Defense
			 Logistics Agency, including—(A)the name of the State, county, and recipient agency;(B)the item name, item type, and item model;(C)the date on which such property became unaccounted for by the Defense Logistics Agency; and(D)the current status of such item.(3)A list of each agency suspended or terminated from further receipt of property under this section,
			 including State, county, and agency, and the
			 reason for and duration of such suspension or termination.(i)DefinitionsIn this section:(1)The term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of
			 the Senate; and(B)the Committee on Armed Services and the Committee on Oversight and Government Reform of the House
			 of Representatives.(2)The term agent of a State Coordinator means any individual to whom a State
			 Coordinator formally delegates responsibilities for the duties of the
			 State Coordinator to conduct inventories described in subsection (g)(2).(3)The term State Coordinator, with respect to a State, means the individual appointed by the governor of the State to maintain
			 property accountability records and oversee property use by the State..(2)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act.(b)Return of property to Department of DefenseNot later than one year after the date of the enactment of this Act, each Federal or State agency
			 to which property described by subsection (d) of section 2576a of title
			 10, United States Code (as added by subsection (a)(1) of this section),
			 was
			 transferred
			 before the date of the enactment of this Act shall return such
			 property to the Defense Logistics Agency on behalf of the Department of
			 Defense.3.Use of Department of Homeland Security preparedness grant funds(a)DefinitionsIn this section—(1)the term Agency means the Federal Emergency Management Agency; and(2)the term preparedness grant program includes—(A)the Urban Area Security Initiative authorized under section 2003 of the Homeland Security Act of
			 2002 (6 U.S.C. 604);(B)the State Homeland Security Grant Program authorized under section 2004 of the Homeland Security
			 Act of 2002 (6 U.S.C. 605);(C)the Port Security Grant Program authorized under section 70107 of title 46, United States Code; and(D)any other non-disaster preparedness grant program of the Agency.(b)LimitationThe Agency may not permit  awards under a preparedness grant program—(1)to be used to buy, maintain, or alter—(A)tactical law enforcement protective equipment, including—(i)ballistic helmets;(ii)ballistic shields;(iii)battle dress uniforms, coveralls, and jumpsuits worn
			 during tactical operations, boots, or other specialized tactical clothing
			 or footwear; and(iv)tactical protective padding;(B)explosive entry equipment;(C)portable or transportable explosive magazines;(D)head and face protection equipment, other than those to be used by certified bomb
			 technicians;(E)robot and remotely piloted vehicles, including upgrades, attachments or tools for robots and
			 remotely piloted vehicles;(F)canines (other than bomb-sniffing canines for agencies with certified bomb technicians);(G)tactical or armored vehicles;(H)law enforcement surveillance equipment;(I)long range hailing and warning devices; or(J)tactical entry equipment; or(2)to be used for, or to deploy or obtain training in the use or deployment of—(A)robots and remotely piloted vehicles;(B)canines (other than bomb-sniffing canines for agencies with certified bomb technicians);(C)explosive entry equipment;(D)law enforcement surveillance equipment; or(E)tactical operations.(c)Review of prior receipt of property before awardIn making an award under a preparedness grant program, the Agency shall—(1)determine whether the awardee has already received, and still retains, property from the Department
			 of Defense pursuant to section 2576a of title 10, United States Code,
			 including through review of the website maintained by the Defense
			 Logistics Agency pursuant to subsection (h) of such section (as added by
			 section 2(a)(1) of this Act); and(2)require that the award may not be used by the awardee to procure or obtain property determined to
			 be retained by the awardee pursuant to paragraph (1).(d)Use of grant program funds for required return of property to DoDNotwithstanding any other provision of law, the use  of funds by a State or local agency to
			 return to the Department of Defense property transferred to such State
			 or local agency pursuant to section 2676a of title 10, United States Code,
			 as such return is required by section 2(b) of this Act, shall be an
			 allowable use of preparedness grant program funds by such agency.4.Use of Edward Byrne Memorial Justice Assistance Grant funds(a)LimitationSection 501(d) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3751(d)) is amended by adding at the end the following:(3)The purchase, maintenance, alteration, or operation of—(A)lethal weapons; or(B)less-lethal weapons..(b)Use of grant funds for required return of property to DoDNotwithstanding any other provision of law, the use  of funds by a State agency or unit of local
			 government  to return to the Department of Defense property
			 transferred to such agency or unit of local government pursuant to section
			 2676a of title 10, United States Code, as such return is required by
			 section 2(b) of this Act, shall be an allowable use of grant amounts under
			 the Edward Byrne Memorial Justice Assistance Grant Program.
